         Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 1 of 15



 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2
                                                      )
 3
     IN RE: ROUNDUP PRODUCTS                          )   MDL No. 2741
 4   LIABILITY LITIGATION                             )
                                                      )   Case No. 3:16-md-02741-VC
 5                                                    )
                                                      )   [AMENDED PROPOSED] ORDER
 6   This document relates to:
                                                      )   GRANTING JOINT REQUEST FOR
     ALL ACTIONS                                      )   SCHEDULE FOR WAVE 6 CASES
 7
                                                      )
 8                                                    )

 9          THIS MATTER came before the Court based on the Court’s order for a schedule for Wave 6
10   cases. Having reviewed the proposed schedule and finding good cause shown, the Court GRANTS
11   the parties’ proposed schedule for Wave 6 cases as detailed below and designates the following as
12   part of Wave 6.
13
     Wave 6 Schedule:
14

15                             Event                                                Date
16   Plaintiff Fact Sheets (including all relevant                14 days from entry of this order or
     authorizations) due for any plaintiffs who have not yet      pursuant to PTO 50, whichever is earlier
17   provided them.
     Each plaintiff will provide any medical records in his/her   14 days from entry of this order
18   possession and/or his/her counsel’s possession to defense
     counsel.
19
     Deficiency letter(s) sent.                                   4 business days from receipt of PFS or
20                                                                pursuant to PTO 50, whichever is earlier
     Deadline to cure Plaintiff Fact Sheet deficiencies. The      7 days from receipt of deficiency letter
21   parties may file a consolidated letter brief regarding any or pursuant to PTO 50, whichever is
     disputes about whether a deficiency exists.                  earlier
22
     Close of fact discovery.                                     3/13/2023
23   Plaintiffs’ expert reports due.                              3/27/2023
     The parties should file a letter brief identifying any 4/3/2023
24   disputes over the applicable state law for the Wave 6 cases.
     For cases where that is undisputed, the parties should file
25   a stipulation identifying the governing state law.
26   Monsanto’s expert reports due.                               4/27/2023
     Close of expert discovery.                                   5/31/2023
27   Monsanto’s Daubert and summary judgment briefs due. 6/14/2023
     Plaintiffs’ opposition and cross-motions re:                 6/28/2023
28   Daubert and summary judgment due.

                                                     -1-
         Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 2 of 15



 1                         Event                                               Date
     Monsanto’s oppositions and replies re: Daubert and 7/7/2023
 2   summary judgment due.
 3
     Plaintiffs’ replies re: Daubert and summary judgment due. 7/21/2023
 4   Daubert hearing (if necessary).                           8/31/2023

 5
     The Wave 6 cases shall be as follows:
 6
     Cases Transferred to the MDL from California District Courts are as follows:
 7
           Plaintiff’s Name           MDL Case No.          Transferor Court
 8          Acuff, Phyllis            3:20-cv-00652          USDC Northern
 9                                                             District CA
            Aultman, James             3:19-cv-05236         USDC Northern
10                                                            District CA
11         Balbuena, Manuel            3:19-cv-08225          USDC Central
                                                               District CA
12          Baldwin, David             3:19-cv-04920         USDC Northern
13                                                            District CA
             Beko, Stephen             3:21-cv-05313          USDC Central
14                                                             District CA
15           Benson, Terry             3:19-cv-04953         USDC Northern
                                                              District CA
16           Bonner, Ann               3:19-cv-07069         USDC Northern
17                                                            District CA
              Borum, Jay               3:19-cv-05242         USDC Northern
18                                                            District CA
19        Bradshaw, Lena G.            3:19-cv-06571         USDC Northern
                                                              District CA
20           Bray, Beverly             3:19-cv-05060         USDC Northern
21                                                            District CA
              Britt, David             3:20-cv-03649         USDC Southern
22                                                            District CA
23          Brown, Hugh C.             3:19-cv-06572         USDC Northern
                                                              District CA
24         Butterfield, Estel          3:19-cv-05243         USDC Northern
25                                                            District CA
          Camarena, Fernando           3:21-cv-05315          USDC Central
26                                                             District CA
27            Carli, James             3:20-cv-00653         USDC Northern
                                                              District CA
28


                                                   -2-
      Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 3 of 15



 1       Plaintiff’s Name       MDL Case No.     Transferor Court
           Carson, Gail         3:20-cv-06238     USDC Northern
 2
                                                    District CA
 3       Castro, Fernando       3:19-cv-03887     USDC Northern
                                                   District CA
 4
         Celedon, Carlos        3:21-cv-01508     USDC Central
 5                                                 District CA
          Chase, Doster         3:20-cv-05368     USDC Central
 6
                                                   District CA
 7        Chavez, Livier        3:20-cv-06775     USDC Central
                                                   District CA
 8
     Clawson-Roberts, Melanie   3:19-cv-06573     USDC Northern
 9             L.                                  District CA
          Clinker, Mark         3:19-cv-06574     USDC Northern
10
                                                   District CA
11       Cobian, Manuel         3:19-cv-07351     USDC Central
                                                   District CA
12
           Cohen, Saul          3:19-cv-03632     USDC Northern
13                                                 District CA
          Connell, Spirit       3:19-cv-05244     USDC Northern
14
                                                   District CA
15      Cooper, Mitchell B.     3:19-cv-06575     USDC Northern
                                                   District CA
16
          Costa, Melvin         3:19-cv-05245     USDC Northern
17                                                 District CA
          Crooks, Jeffrey       3:19-cv-05027     USDC Northern
18
                                                   District CA
19      Degarmeaux, Bruce       3:19-cv-07005     USDC Northern
                                                   District CA
20
           Dula, Carrie         3:20-cv-00654     USDC Northern
21                                                 District CA
         Fayette, William       3:21-cv-02212     USDC Northern
22
                                                   District CA
23        Fermanian, Ara        3:20-cv-02060     USDC Central
                                                   District CA
24
          Ferris, Dennis        3:19-cv-05077     USDC Northern
25                                                 District CA
          Fields, Eugene        3:20-cv-03466     USDC Northern
26
                                                   District CA
27        Frost, Mike R.        3:19-cv-06576     USDC Northern
                                                   District CA
28


                                           -3-
      Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 4 of 15



 1      Plaintiff’s Name        MDL Case No.     Transferor Court
        Galapon, Dennis         3:19-cv-07352     USDC Eastern
 2
                                                    District CA
 3       Garrott, Richard       3:19-cv-05063     USDC Northern
                                                   District CA
 4
          Gerlach, Stan         3:19-cv-05246     USDC Northern
 5                                                 District CA
        Glatt, Aaron Leon       3:20-cv-04649     USDC Southern
 6
                                                   District CA
 7        Gniadek, Alan         3:19-cv-05249     USDC Northern
                                                   District CA
 8
           Goik, Justin         3:19-cv-04812     USDC Northern
 9                                                 District CA
     Gonzalez, Benito Ornelas   3:20-cv-06198     USDC Central
10
                                                   District CA
11       Gordon, Andrew         3:19-cv-05252     USDC Northern
                                                   District CA
12
          Gray, Kenneth         3:21-cv-06487     USDC Northern
13                                                 District CA
       Hammett, Richard L.      3:21-cv-00273     USDC Southern
14
                                                   District CA
15        Hoefer, Henry         3:19-cv-04901     USDC Northern
                                                   District CA
16
         Hoffman, Robert        3:19-cv-05253     USDC Northern
17                                                 District CA
         Holden, Walter         3:19-cv-05085     USDC Northern
18
                                                   District CA
19     Hollander, Michael       3:20-cv-03114     USDC Northern
                                                   District CA
20
          Howell, John          3:20-cv-00655     USDC Northern
21                                                 District CA
           Jenks, Ray           3:19-cv-03591     USDC Northern
22
                                                   District CA
23     Johnson II, William      3:19-cv-05095     USDC Northern
                                                   District CA
24
      Johnson, Kenneth W.       3:19-cv-06577     USDC Northern
25                                                 District CA
          Jones, Bobby          3:19-cv-05256     USDC Northern
26
                                                   District CA
27        Kazee, Delbert        3:19-cv-05043     USDC Northern
                                                   District CA
28


                                           -4-
     Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 5 of 15



 1     Plaintiff’s Name     MDL Case No.     Transferor Court
       King, Barbara J.     3:19-cv-04531     USDC Northern
 2
                                                District CA
 3      Kuehn, Nathan       3:20-cv-00669     USDC Northern
                                               District CA
 4
         Leath, Paul        3:21-cv-02907      USDC Central
 5                                              District CA
         Lee, Phillip       3:20-cv-00576     USDC Northern
 6
                                               District CA
 7    Lindstrom, Dennis     3:19-cv-05070     USDC Northern
                                               District CA
 8
      Livermore, Steven     3:19-cv-14850     USDC Northern
 9                                             District CA
     Lopez, Jose De Jesus   3:20-cv-05888     USDC Northern
10
          Gonzalez                             District CA
11     Martin, Derrick      3:19-cv-07572     USDC Southern
                                               District CA
12
        Mau, Richard        3:21-cv-05320      USDC Eastern
13                                              District CA
        May, Randy E.       3:19-cv-06578     USDC Northern
14
                                               District CA
15     McCain, Oliver       3:19-cv-05097     USDC Northern
                                               District CA
16
      McWilliams, Dean      3:20-cv-07104     USDC Northern
17                                             District CA
        Mead, William       3:19-cv-04807     USDC Northern
18
                                               District CA
19     Mendivil, Adam       3:19-cv-05482     USDC Northern
                                               District CA
20
       Miller, Deborah      3:19-cv-04946     USDC Northern
21                                             District CA
        Miller, Donald      3:21-cv-04219     USDC Northern
22
                                               District CA
23       Moore, Ray         3:19-cv-04974     USDC Northern
                                               District CA
24
     Morgenstern, Phyllis   3:20-cv-05374      USDC Central
25                                              District CA
        Morse, Evelyn       3:19-cv-04948     USDC Northern
26
                                               District CA
27      Mosely, Darrel      3:19-cv-05088     USDC Northern
                                               District CA
28


                                       -5-
     Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 6 of 15



 1     Plaintiff’s Name       MDL Case No.     Transferor Court
        Mosso, Tammi          3:19-cv-03718     USDC Northern
 2
                                                  District CA
 3      Munch, Daniel         3:19-cv-04805     USDC Northern
                                                 District CA
 4
         Negley, Ralph        3:20-cv-06219     USDC Northern
 5                                               District CA
     Niescierowicz, Mariola   3:21-cv-05319     USDC Central
 6
                                                 District CA
 7      Olsen, James S.       3:19-cv-06579     USDC Northern
                                                 District CA
 8
       Orellana, Jennifer     3:21-cv-05625     USDC Eastern
 9                                               District CA
         Otte, Edward         3:21-cv-05310     USDC Central
10
                                                 District CA
11       Petrie, David        3:21-cv-01509     USDC Central
                                                 District CA
12
         Pettit, Michael      3:19-cv-05096     USDC Northern
13                                               District CA
           Pike, John         3:20-cv-08192     USDC Northern
14
                                                 District CA
15       Polsley, Darin       3:20-cv-07107     USDC Northern
                                                 District CA
16
      Porter, Martha Elva     3:20-cv-05371     USDC Central
17                                               District CA
     Radanovich, Lilian J.    3:19-cv-06580     USDC Northern
18
                                                 District CA
19      Randall, Ricky        3:20-cv-06352     USDC Southern
                                                 District CA
20
         Rawson, Dona         3:20-cv-01960     USDC Central
21                                               District CA
         Rice, William        3:19-cv-04941     USDC Northern
22
                                                 District CA
23       Rivera, Diane        3:19-cv-04962     USDC Northern
                                                 District CA
24
          Rolish, Lois        3:20-cv-01421     USDC Central
25                                               District CA
        Roybal, Shirley       3:20-cv-06235     USDC Northern
26
                                                 District CA
27       Sandler, Sally       3:20-cv-06187     USDC Southern
                                                 District CA
28


                                         -6-
     Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 7 of 15



 1     Plaintiff’s Name     MDL Case No.     Transferor Court
      Saunders, Virgenna    3:19-cv-05053     USDC Northern
 2
                                                District CA
 3    Schuch, Elizabeth     3:20-cv-00707     USDC Northern
                                               District CA
 4
      Schuch, Elizabeth     3:20-cv-00953     USDC Northern
 5                                             District CA
     Schumacher, George     3:20-cv-00713     USDC Northern
 6
                                               District CA
 7     Scott, Allowishes    3:19-cv-05093     USDC Northern
                                               District CA
 8
       Singleton, Larry     3:19-cv-05056     USDC Northern
 9                                             District CA
        Sipich, Barbara     3:19-cv-06581     USDC Northern
10
                                               District CA
11    Sparkman, George      3:21-cv-06497     USDC Southern
                                               District CA
12
       Steen, Ronald W.     3:19-cv-06582     USDC Northern
13                                             District CA
        Stewart, Nina       3:20-cv-00643     USDC Northern
14
                                               District CA
15      Sullivan, Dan       3:20-cv-03549     USDC Northern
                                               District CA
16
        Swartz, Arlen       3:19-cv-04859     USDC Northern
17                                             District CA
        Tanner, Carl B.     3:19-cv-06583     USDC Northern
18
                                               District CA
19     Trefry, Charleen     3:19-cv-04921     USDC Northern
                                               District CA
20
      Vislocky, Peter E.    3:19-cv-06794     USDC Northern
21                                             District CA
         Vitale, Ralph      3:19-cv-04919     USDC Northern
22
                                               District CA
23       Voke, Susan        3:20-cv-00742     USDC Northern
                                               District CA
24
       Waligura, Mark       3:19-cv-04981     USDC Northern
25                                             District CA
       Wallace, Joseph      3:21-cv-01660     USDC Southern
26
                                               District CA
27     Wallace, Joseph      3:20-cv-05626     USDC Southern
                                               District CA
28


                                       -7-
        Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 8 of 15



 1         Plaintiff’s Name         MDL Case No.        Transferor Court
           Wilcome, Francis         3:19-cv-04875        USDC Northern
 2
                                                           District CA
 3          Williams, Dale          3:20-cv-00641        USDC Northern
                                                          District CA
 4
            Wilson, Doyle           3:20-cv-00749        USDC Northern
 5                                                        District CA
            Wright, Ralph           3:21-cv-05622         USDC Eastern
 6
                                                           District CA
 7           Yetter, Glenn          3:19-cv-06584        USDC Northern
                                                          District CA
 8
           Zanelli, Maryann         3:20-cv-05373         USDC Central
 9                                                         District CA
            Zimmer, Betty           3:19-cv-04922        USDC Northern
10
                                                          District CA
11
     Cases Transferred to the MDL from Colorado District Courts are as follows:
12
          Plaintiff’s Name          MDL Case No.        Transferor Court
13       Boucher, Robert V.         3:20-cv-01543      USDC District of CO
14      Dinner, Marie Bernice       3:20-cv-03360      USDC District of CO
          Hamilton, Joseph          3:20-cv-03362      USDC District of CO
15         Roth, Philip W.          3:20-cv-01543      USDC District of CO
16         Schlaak, Donna           3:19-cv-07353      USDC District of CO

17   Cases Transferred to the MDL from Connecticut District Courts are as follows:
18         Plaintiff’s Name         MDL Case No.        Transferor Court
19           Farrell, Eric          3:20-cv-07321      USDC District of CT
            Kail, Daniel R.         3:20-cv-08170      USDC District of CT
20
     Cases Transferred to the MDL from Hawaii District Courts are as follows:
21

22        Plaintiff’s Name          MDL Case No.        Transferor Court
         Dixon, Lawrence D.         3:19-cv-05885      USDC District of HI
23          Kimura, Karl            3:20-cv-00190      USDC District of HI
           Pullen, Howard           3:19-cv-07462      USDC District of HI
24
          Witsell, Mark A.          3:20-cv-07214      USDC District of HI
25
     Cases Transferred to the MDL from Idaho District Courts are as follows:
26
           Plaintiff’s Name         MDL Case No.        Transferor Court
27
             Bond, Andy             3:21-cv-01506      USDC District of ID
28            Funk, Carl            3:20-cv-03928      USDC District of ID


                                                -8-
        Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 9 of 15



 1        Plaintiff’s Name          MDL Case No.        Transferor Court
         Hall, III, Sherwood J.     3:20-cv-03827      USDC District of ID
 2
              Holt, Alvin           3:21-cv-05795      USDC District of ID
 3          Kilborn, Rose           3:20-cv-03304      USDC District of ID
           Simcoe, Doyt H.          3:20-cv-04755      USDC District of ID
 4
          Smith, David Kim          3:20-cv-02719      USDC District of ID
 5          Taylor, Dallan          3:19-cv-05979      USDC District of ID
          Ward, Jeffrey Lynn        3:21-cv-02121      USDC District of ID
 6
         Wolters, Lynda Jean        3:17-cv-04486      USDC District of ID
 7
     Cases Transferred to the MDL from Maryland District Courts are as follows:
 8
          Plaintiff’s Name          MDL Case No.       Transferor Court
 9
         Brown, Willie Leon         3:20-cv-03765     USDC District of MD
10       Carpita, Christopher       3:20-cv-03598     USDC District of MD
          Dawkins, Lee L.           3:20-cv-03826     USDC District of MD
11
           DeLuca, Joyce            3:20-cv-01364     USDC District of MD
12         Elliott, Richard         3:20-cv-03227     USDC District of MD
            Frye, Martin            3:21-cv-00039     USDC District of MD
13
           Gardella, Peter          3:21-cv-00604     USDC District of MD
14        Haren, Joseph A.          3:20-cv-01585     USDC District of MD
           Hyman, Donna             3:20-cv-03595     USDC District of MD
15
          Miller, Howard B.         3:20-cv-01096     USDC District of MD
16         Perkov, Cathy            3:20-cv-00920     USDC District of MD
17
     Cases Transferred to the MDL from Minnesota District Courts are as follows:
18
           Plaintiff’s Name         MDL Case No.       Transferor Court
19         Bertelson, Scott         3:21-cv-05616     USDC District of MN
          Bjorklund, Keith G.       3:19-cv-04681     USDC District of MN
20
        Christensen, David H.       3:19-cv-04679     USDC District of MN
21         Daulton, Patrick         3:20-cv-08518     USDC District of MN
             Fridgen, Troy          3:20-cv-07734     USDC District of MN
22
            Krenz, Dennis           3:20-cv-03225     USDC District of MN
23        Larsen, Charles W.        3:19-cv-00004     USDC District of MN
          Larson, Michael S.        3:19-cv-03815     USDC District of MN
24
          Laughlin, Mark D.         3:19-cv-04016     USDC District of MN
25           Martin, Noel           3:19-cv-04229     USDC District of MN
      Nelson-Scheffler, Debbie L.   3:19-cv-03788     USDC District of MN
26
            Roberts, Cindy          3:20-cv-04841     USDC District of MN
27           Sabraski, Jeff         3:19-cv-03463     USDC District of MN
           Swaney, John F.          3:19-cv-04680     USDC District of MN
28
          Weinmann, Janice          3:21-cv-01328     USDC District of MN

                                                -9-
        Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 10 of 15



 1
     Cases Transferred to the MDL from Montana District Courts are as follows:
 2
           Plaintiff’s Name         MDL Case No.         Transferor Court
 3         Anderson, Gary           3:20-cv-01584       USDC District of MT
 4         Guiberson, Don           3:20-cv-06780       USDC District of MT

 5   Cases Transferred to the MDL from Nebraska District Courts are as follows:
 6        Plaintiff’s Name          MDL Case No.         Transferor Court
 7        Asher, Charles L.         3:20-cv-07215       USDC District of NE
            Barr, M. James          3:20-cv-06657       USDC District of NE
 8          Beyeler, Vet C.         3:19-cv-04659       USDC District of NE
 9      Billingsley, Randall F.     3:20-cv-04326       USDC District of NE
        Brumbaugh, Ronald D.        3:19-cv-03030       USDC District of NE
10       Corbett, Timothy M.        3:20-cv-00118       USDC District of NE
11       Dickerson, Davis W.        3:21-cv-01825       USDC District of NE
              Frye, Jan R.          3:20-cv-06346       USDC District of NE
12     Goodwater, Donald Gene       3:20-cv-06123       USDC District of NE
13     Gothier, Michael Lewis       3:20-cv-03442       USDC District of NE
              Hinkle, John          3:20-cv-00841       USDC District of NE
14
         Hochstein, Marvin J.       3:21-cv-00605       USDC District of NE
15        Hueschen, Lee A.          3:21-cv-04937       USDC District of NE
             Jecha, Ronald          3:20-cv-03303       USDC District of NE
16
        Johnson, Frederick C.       3:19-cv-08090       USDC District of NE
17        Kaup, Michael N,          3:20-cv-01070       USDC District of NE
         Kean, Joseph Eugene        3:19-cv-08222       USDC District of NE
18
           Love, Roy Jabez          3:20-cv-03306       USDC District of NE
19       Marr, Bernadean M.         3:20-cv-00116       USDC District of NE
             Moon, Steven           3:19-cv-07530       USDC District of NE
20
           Parker, James F.         3:20-cv-03307       USDC District of NE
21        Pearson, Maureen          3:20-cv-01763       USDC District of NE
       Pieper, Timothy Norbert      3:20-cv-00272       USDC District of NE
22
            Pillen, Barbara         3:20-cv-03449       USDC District of NE
23         Prestito, Thomas         3:20-cv-04223       USDC District of NE
           Rohe, Nancy Jo           3:21-cv-00607       USDC District of NE
24
             Sachau, Kent           3:20-cv-01071       USDC District of NE
25          Sanchez, Sabas          3:17-cv-03377       USDC District of NE
26      Schlingman, Dawn L.         3:20-cv-00117       USDC District of NE
           Schroeder, John          3:20-cv-01275       USDC District of NE
27         Schuman, James           3:20-cv-03451       USDC District of NE
28            Slagle, Mark          3:20-cv-05964       USDC District of NE
       Snodgrass, Ronald Keith      3:20-cv-00840       USDC District of NE

                                               - 10 -
        Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 11 of 15



 1         Plaintiff’s Name         MDL Case No.         Transferor Court
            Stiver, Gary L.         3:19-cv-07978       USDC District of NE
 2
         Stockdale, William G.      3:20-cv-06186       USDC District of NE
 3         Sutton, Pamela J.        3:19-cv-05522       USDC District of NE
           Urbanek, Kathryn         3:20-cv-06355       USDC District of NE
 4
          Vollmar, Janice Lee       3:20-cv-01764       USDC District of NE
 5        Volquardsen, Morris       3:20-cv-01274       USDC District of NE
             Wilhelm, Jane          3:20-cv-06356       USDC District of NE
 6
           Wilson, Charles S.       3:21-cv-03414       USDC District of NE
 7        Wolken, Eugene D.         3:19-cv-07979       USDC District of NE
 8         Zach, Lawrence J.        3:21-cv-03420       USDC District of NE

 9   Cases Transferred to the MDL from New Hampshire District Courts are as follows:

10        Plaintiff’s Name          MDL Case No.         Transferor Court
            Allen, Frank            3:19-cv-05381       USDC District of NH
11
            Becker, Sara            3:19-cv-07238       USDC District of NH
12       Concannon, James           3:19-cv-05596       USDC District of NH
          Desmarais, Louis          3:19-cv-08115       USDC District of NH
13
          Goodwin, Linda            3:20-cv-01738       USDC District of NH
14       Hallisey, Ann Marie        3:19-cv-08116       USDC District of NH
           Joseph, Robert           3:19-cv-04578       USDC District of NH
15
          Kryger, Michelle          3:20-cv-04839       USDC District of NH
16         Moore, Thomas            3:20-cv-03366       USDC District of NH
            Nichols, Lee            3:19-cv-08114       USDC District of NH
17
           Nichols, Roger           3:20-cv-02718       USDC District of NH
18         Parkhurst, John          3:19-cv-05349       USDC District of NH
19        Plummer, David            3:19-cv-04580       USDC District of NH
          Rounds, Vernon            3:19-cv-04579       USDC District of NH
20         Sargent, David           3:20-cv-01913       USDC District of NH
21        Sheehan, Cynthia          3:19-cv-05342       USDC District of NH

22   Cases Transferred to the MDL from New Jersey District Courts are as follows:
23         Plaintiff’s Name         MDL Case No.         Transferor Court
           Caccia, Michael J.       3:20-cv-01915       USDC District of NJ
24
            Collins, James          3:20-cv-01419       USDC District of NJ
25     Diakogiannakis, Anastasio    3:20-cv-08519       USDC District of NJ
                H., A.              3:21-cv-04929       USDC District of NJ
26
            Laboy, Nazire           3:21-cv-04468       USDC District of NJ
27        Oehlmann, Michael         3:20-cv-03067       USDC District of NJ
            Trufolo, JoAnn          3:19-cv-06713       USDC District of NJ
28
          Vander Groef, Chris       3:19-cv-07858       USDC District of NJ

                                               - 11 -
        Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 12 of 15



 1
     Cases Transferred to the MDL from New Mexico District Courts are as follows:
 2
          Plaintiff’s Name         MDL Case No.          Transferor Court
 3       Berry, Jr., Edward J.     3:20-cv-05963        USDC District of NM
 4       Brown, Virginia F.        3:21-cv-04930        USDC District of NM
            Graves, Jack           3:20-cv-01022        USDC District of NM
 5         Hedges, Roylee          3:19-cv-05306        USDC District of NM
 6          Moomey, Eva            3:20-cv-01311        USDC District of NM
         Rogers, Thomas G.         3:20-cv-07221        USDC District of NM
 7          Rose, Katrina          3:21-cv-03167        USDC District of NM
 8        Slominski, Edwin         3:17-cv-05481        USDC District of NM

 9   Cases Transferred to the MDL from New York District Courts are as follows:
10        Plaintiff’s Name         MDL Case No.          Transferor Court
11        Badzinski, Daniel        3:19-cv-06276          USDC Western
                                                            District NY
12         Barry, Mary Gail         3:21-cv-03581         USDC Southern
                                                           District NY
13
        Bauman III, Norman C.       3:20-cv-01765         USDC Western
14                                                         District NY
15         Boutelle, Marilyn        3:20-cv-02717         USDC Northern
                                                           District NY
16         Broccolli, Silvo         3:20-cv-03434          USDC Eastern
                                                            District NY
17
         Bulger, Timothy M.         3:20-cv-09072         USDC Northern
18                                                         District NY
19         Catania, Anthony         3:20-cv-03300          USDC Eastern
                                                            District NY
20       Chrisman, Margaret         3:20-cv-06659         USDC Western
                                                           District NY
21
           Dai, Christopher         3:20-cv-03109          USDC Eastern
22                                                          District NY
23         Fallon, Thomas I.        3:20-cv-00248         USDC Southern
                                                           District NY
24          Faut, Todd V.           3:20-cv-01021         USDC Western
                                                           District NY
25
             Fitz, Jeffrey          3:21-cv-03580         USDC Southern
26                                                         District NY
27           Fox, Thomas            3:20-cv-08847          USDC Eastern
                                                            District NY
28


                                               - 12 -
     Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 13 of 15



 1     Plaintiff’s Name        MDL Case No.       Transferor Court
         Gallo, Mark           3:21-cv-01042       USDC Eastern
 2
                                                     District NY
 3      Geter, Franklin        3:19-cv-08380       USDC Southern
                                                    District NY
 4
        Helmich, Gerald        3:20-cv-05941       USDC Western
 5                                                  District NY
       Hillpot, Francine       3:20-cv-02425       USDC Eastern
 6
                                                    District NY
 7       Kearns, Kevin         3:19-cv-06709       USDC Eastern
                                                    District NY
 8
           King, Joan          3:20-cv-01098       USDC Western
 9                                                  District NY
        Komm, Leon R.          3:20-cv-06196       USDC Western
10
                                                    District NY
11       Lakso, Bruce          3:20-cv-01101       USDC Western
                                                    District NY
12
          Leys, David          3:20-cv-01099       USDC Western
13                                                  District NY
        Liesinger, Fred        3:21-cv-05221       USDC Western
14
                                                    District NY
15    Lincourt, Catherine      3:21-cv-05317       USDC Northern
                                                    District NY
16
        Nesbitt, John T.       3:20-cv-03068       USDC Western
17                                                  District NY
     Nusbaum, Richard W.       3:21-cv-05624       USDC Western
18
                                                    District NY
19    Pasternak, Gerald A.     3:21-cv-05311       USDC Western
                                                    District NY
20
         Pierce, Paul L.       3:21-cv-05623       USDC Western
21                                                  District NY
      Pietrzak, Jr., David     3:20-cv-01020       USDC Western
22
                                                    District NY
23       Porteus, Kevin        3:20-cv-03309       USDC Eastern
                                                    District NY
24
         Potter, Aaron         3:20-cv-01102       USDC Western
25                                                  District NY
          Scotto, Ellen        3:19-cv-03299       USDC Eastern
26
                                                    District NY
27   Sickler, Philip Stephan   3:20-cv-00838       USDC Northern
                                                    District NY
28


                                         - 13 -
        Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 14 of 15



 1         Plaintiff’s Name         MDL Case No.          Transferor Court
         Simmons, Andrew C.         3:20-cv-03311          USDC Eastern
 2
                                                             District NY
 3          Terriaca, Lucy           3:19-cv-07210          USDC Eastern
                                                             District NY
 4
          Valdemira, Frances         3:20-cv-01955          USDC Eastern
 5                                                           District NY
           Vavara, Cynthia           3:19-cv-08117          USDC Eastern
 6
                                                             District NY
 7         White, Kathleen           3:20-cv-01100         USDC Western
                                                            District NY
 8

 9   Cases Transferred to the MDL from Nevada District Courts are as follows:

10         Plaintiff’s Name         MDL Case No.          Transferor Court
             Burris, James          3:21-cv-01337        USDC District of NV
11           Embaan, Ben            3:21-cv-01336        USDC District of NV
12         Griffiths, Alyne         3:20-cv-07736        USDC District of NV
             Hill, Belinda          3:21-cv-01335        USDC District of NV
13
              Khal, Sami            3:20-cv-09292        USDC District of NV
14          Kimble, Nacole          3:21-cv-01334        USDC District of NV
            LaBrocca, John          3:21-cv-01333        USDC District of NV
15

16   Cases Transferred to the MDL from Oregon District Courts are as follows:

17        Plaintiff’s Name          MDL Case No.          Transferor Court
          Skundrick, Phillip        3:18-cv-00223        USDC District of OR
18      Van Der Zandan, Scott       3:19-cv-08268        USDC District of OR
19        Weeder, Tracie E.         3:19-cv-05378        USDC District of OR

20   Cases Transferred to the MDL from Utah District Courts are as follows:
21         Plaintiff’s Name         MDL Case No.          Transferor Court
            Leibel, Ronald          3:21-cv-05970        USDC District of UT
22
          McClellan, Michael        3:19-cv-07906        USDC District of UT
23          Poulsen, Mandi          3:21-cv-03757        USDC District of UT
          Prince, Spencer L.        3:21-cv-02127        USDC District of UT
24
          Zollinger, Courtney       3:21-cv-04472        USDC District of UT
25
     Cases Transferred to the MDL from Virgin Island District Courts are as follows:
26
           Plaintiff’s Name         MDL Case No.          Transferor Court
27
            Rodgers, Roy            3:21-cv-03297          Virgin Islands -
28                                                        District of Virgin
                                                               Islands

                                                - 14 -
        Case 3:16-md-02741-VC Document 13723 Filed 09/16/21 Page 15 of 15



 1
     Cases Transferred to the MDL from Washington District Courts are as follows:
 2
          Plaintiff’s Name          MDL Case No.         Transferor Court
 3      Angioi, Johnny Mickele      3:20-cv-00583         USDC Eastern
 4                                                         District WA
          Beavers, Jr., Ricky         3:20-cv-08799       USDC Western
 5                                                         District WA
 6          Gannon, Jason             3:19-cv-08064       USDC Eastern
                                                           District WA
 7        Hamilton, William           3:20-cv-01024       USDC Eastern
 8                                                         District WA
      Hickey III, James Terrence      3:20-cv-00119       USDC Eastern
 9                                                         District WA
10        Klaveano, Jerry K.          3:20-cv-00198       USDC Eastern
                                                           District WA
11          Kooi, Douglas             3:20-cv-06656       USDC Western
12                                                         District WA
          Lindeblad, Gary G.          3:20-cv-06781       USDC Eastern
13                                                         District WA
14        Tostenrude, Kirk A.         3:19-cv-07459       USDC Western
                                                           District WA
15

16

17   Date: __________________, 2021           _____________________________________
                                              HONORABLE VINCE CHHABRIA
18
                                              UNITED STATES DISTRICT COURT
19

20

21

22

23

24

25

26

27

28


                                                - 15 -
